Title: To Thomas Jefferson from Harry Innes, 8 July 1790
From: Innes, Harry
To: Jefferson, Thomas



Sir
Kentucky Danville July 8th. 1790

After an interval of about nine years I have ventured to renew our slight acquaintance by presenting you with a curiosity lately found by one of the Settlers on the Cumberland River. It is the Image carved of Stone of a naked Woman kneeling; it is roughly executed, but from the coarseness of the Stone the instrument with which it was probably carved and its antiquity I think shews the maker to have had some talent in that way, the design being good.
I am informed that the Image which is about nine or ten Inches high was found by a Farmer as he was ploughing his Corn field. He supposed it to have been about five or six Inches under the Surface, the Land was well timbered and lay several miles from the River; I have desired my Informer to examine the place and see if he can discover any appearances of a Settlement having been made there, and if so to cut down a Tree and ascertain the age thereof.
You will also recieve the Plan of an old Fortification herein inclosed, which I have viewed and which is accurately laid down; from the great number which are discovered in this Western Country I am clearly of opinion they were by Inhabitants and not by European Adventurers as some writers have suggested; I am the more confirmed in this opinion from the Burying Grounds which are large and contiguous to some of these Fortifications.
In another Letter I propose to state to you Sir some matters relative to this Western Country in the Political Line. At this time I am prevented by business. I am with very great respect Sir your mo. ob. Servt.,

Harry Innes

